SCOTLAND, P. J., Concurring.
This litigation falls under the category of “be careful what you ask for.”
Edmund G. Brown, Jr., as a candidate for Governor in the general election of 1974, “said repeatedly” that he favored the passage of a bill to authorize collective bargaining for state employees, a goal that “[s]weeping victories for labor-endorsed candidates” was “expected to ensure” (Bernstein, Labor Bills’ Chances Improve, L.A. Times (Nov. 8, 1974) p. Cl). Victorious on election day, Governor Brown used his influence the following year to conduct “marathon talks to get a consensus behind a collective bargaining bill” for state employees (Bernstein, Brown Pursues Public Employee Bargaining Bill, L.A. Times (June 13, 1975) p. Cl). The effort succeeded when in 1977, Governor Brown “signed SB 839 (Dills, D-Gardena) enacting the State Employer-Employee Relations Act providing most state employees with meet and confer rights similar to those given employees of local agencies under the Meyers-Milias-Brown Act” (Press Release, Off. of the Governor, Sept. 30, 1977). The legislation was supported by then Attorney General Evelle J. Younger, who opined, “collective bargaining will assure [state] employees, governmental leaders and the citizenry that legitimate concerns [of state workers regarding salary and working conditions] will be heard and dealt with fairly” (Younger, letter to Governor Edmund G. Brown, Jr., re Sen. Bill No. 839 (1976-1977 Reg. Sess.) Sept. 20, 1977).
Now, Edmund G. Brown, Jr., as Attorney General of California, asserts,. “the failure of the collective bargaining process under the State Employer-Employee Relations Act” has resulted in his office “facing a compensation crisis which undermines public service and threatens the ability of the Attorney General to uniformly and adequately enforce the law.” This is so, he explains, because in “contrast to other bargaining units who have the raw power to successfully engage in collective bargaining dynamics,” the labor unit representing lawyers employed by the state (Unit 2) “lacks the member*441ship numbers as well as the professional flexibility to effectively engage in job actions.” Thus, the “product of years of collective bargaining for Unit 2 is a staggering total compensation gap between its members and those employed in comparable public sector law offices,” which has caused applicants for deputy attorneys general positions to “routinely decline offers of employment once they learn of the low salary being offered.” Simply stated, according to the Attorney General, SEERA (State Employer-Employee Relations Act; Gov. Code, § 3512 et seq.) as applied to Unit 2 “now sabotages the ability of the Attorney General to hire and promote ‘based upon merit ascertained by competitive examination’ . . . .”
Saying SEERA “has resulted in a de facto destruction of the merit principle” with respect to Unit 2 attorneys, the labor union representing lawyers employed by the Attorney General’s office and other state agencies even suggests the state is becoming the “employer of last resort” for attorneys, risking “poor performance or even no performance” by lawyers who are less “competent” and “lack[] the motivation to perform well in meeting the objectives of the employer.”1
It cannot be disputed that the political clout of certain labor unions, achieved through massive monetary contributions to campaigns of some seeking election to state office, has given the appearance of favored treatment to the membership of those unions. (Lucas, Davis’ plan gives prison guards big pay boost—Critics see a trade-off for election support, S.E Chronicle (Jan. 13, 2002) p. A21; Morain, Wealth Buys Access to State Politics, L.A. Times (Apr. 18, 1999) p. Al.)
Nevertheless, I agree with my colleagues on this case that, for the reasons articulated in our decision, the Attorney General and the labor union representing lawyers employed by the state have failed to establish that, as applied to Unit 2, SEERA conflicts with the merit principle of employment embodied in California’s Constitution. Thus, as a court, we have no basis upon which to intervene.
To the extent that SEERA has proved to be unwise or flawed, it is up to the Legislature or the people through the initiative process, not the courts, to *442correct it. (In re Brent F. (2005) 130 Cal.App.4th 1124, 1130 [30 Cal.Rptr.3d 833]; see also Knight v. Superior Court (2005) 128 Cal.App.4th 14, 19 [26 Cal.Rptr.3d 687]; People v. Hunt (1999) 74 Cal.App.4th 939, 948 [88 Cal.Rptr.2d 524]; Souza v. Lauppe (1997) 59 Cal.App.4th 865, 874 [69 Cal.Rptr.2d 494]; In re Marriage of Fisk (1992) 2 Cal.App.4th 1698, 1702 [4 Cal.Rptr.2d 95]; Squaw Valley Ski Corp. v. Superior Court (1992) 2 Cal.App.4th 1499, 1515 [3 Cal.Rptr.2d 897]; City of Victorville v. County of San Bernardino (1991) 233 Cal.App.3d 1312, 1322 [233 Cal.Rptr. 1312, 285 Cal.Rptr. 206]; Williams v. County of San Joaquin (1990) 225 Cal.App.3d 1326, 1334 [275 Cal.Rptr. 302]; Neighbours v. Buzz Oates Enterprises (1990) 217 Cal.App.3d 325, 334 [265 Cal.Rptr. 788].)
On June 2, 2009, the opinion was modified to read as printed above. Appellant’s petition for review by the Supreme Court was denied August 26, 2009, SI74490.

 Generally speaking, the written work and the oral advocacy done in this court by lawyers in the Attorney General’s office does not reflect a lack of competence or lack of motivation to perform well, as suggested by their labor union.